Case 5:16-cv-10444-JEL-MKM ECF No. 938 filed 09/06/19   PageID.24434   Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION



 In re Flint Water Cases.
                                        Case No.: 5:16-cv-10444-JEL-MKM
                                        (consolidated)

                                        Hon. Judith E. Levy
                                        Magistrate Judge Mona K. Majzoub



      ORDER REGARDING DISCOVERY ISSUES ADDRESSED
          DURING SEPTEMBER 4, 2019 TELEPHONIC
                  STATUS CONFERENCE

       On September 4, 2019, the Court held a telephonic hearing to

 address certain discovery issues raised by Class Plaintiffs. Pursuant to

 the Court’s order as set forth during that telephonic hearing, the Court

 hereby Orders as follows:


       1.    Class Plaintiffs have proposed additional search terms to be

             run by the VNA Defendants. The VNA Defendants will

             provide Class Plaintiffs with a count of the documents

             responsive to these proposed search terms no later than 12:00

             p.m. on Thursday, September 12, 2019. This count should
Case 5:16-cv-10444-JEL-MKM ECF No. 938 filed 09/06/19   PageID.24435   Page 2 of 4




             provide information sufficient to determine approximately

             how many documents would hit on each term, including terms

             separated by “OR.” Class Plaintiffs will then inform the VNA

             Defendants whether they continue to seek production of

             documents responsive to those proposed terms or modified

             versions of those terms. If the parties reach an impasse with

             respect to the use of Class Plaintiffs’ proposed search terms,

             they will notify the Court in advance of the time set aside by

             the Court to address further discovery disputes on September

             18, 2019.

       2.    The VNA Defendants will use January 31, 2017 as an end-

             date limitation for its ESI search protocol. For searches

             already run, the VNA Defendants will conduct an additional

             search and produce documents created up until January 31,

             2017. Class Plaintiffs may seek to extend the end-date

             limitation beyond January 31, 2017, upon a showing that

             doing so would likely lead to the discovery of relevant

             information and be proportional to the needs of the case. The

             VNA Defendants may provide a categorical privilege log for


                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 938 filed 09/06/19    PageID.24436   Page 3 of 4




             any privileged documents or communications created on or

             after February 16, 2016 and required to be logged pursuant to

             the Case Management Order.

       3.    Class Plaintiffs have requested that the LAN Defendants

             produce     electronic   documents         and   communications

             responsive to Class Plaintiffs’ RFPs from the following

             additional custodians: Charles Lawrence, Ozzie Garza, Bob

             Card, Jason Warren, and Samuel LePore. LAN has agreed to

             produce electronic documents and communications from

             Charles Lawrence. With respect to the remaining four

             requested custodians, the parties will meet and confer no later

             than Friday, September 6, 2019. If the parties reach an

             impasse with respect to these additional custodians, they will

             notify the Court prior to the time set aside by the Court to

             address any additional discovery matters on September 18,

             2019.

       4.    The City of Flint and Class Plaintiffs will meet and confer no

             later than September 11, 2019, to discuss the electronic

             search protocol used by the City of Flint for their production


                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 938 filed 09/06/19   PageID.24437   Page 4 of 4




             in response to Class Plaintiffs’ RFPs. Prior to the meet and

             confer, the City of Flint will provide Class Plaintiffs with an

             email setting forth the search terms or other search protocol

             used for their productions in response to Class Plaintiffs’

             RFPs.

       IT IS SO ORDERED.

 Dated: September 6, 2019                  s/Judith E. Levy
      Ann Arbor, Michigan                  JUDITH E. LEVY
                                           United States District Judge




                                       4
